Citation Nr: 1526112	
Decision Date: 06/18/15    Archive Date: 06/26/15

DOCKET NO.  14-05 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an effective date earlier than May 11, 2012, for the grant of service connection for stage IV colon cancer with metastasis to the mesentery and liver.   


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel






INTRODUCTION

The Veteran had active service from September 1987 to September 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, that granted service connection for stage IV colon cancer with metastasis to the mesentery and liver and assigned a 100 percent rating, effective May 11, 2012.  The Veteran filed a notice of disagreement with the effective date in August 2013 and was provided with a statement of the case in January 2014.  The Veteran perfected his appeal with a January 2014 VA Form 9.  

The Veteran testified at a Board videoconference hearing in August 2014 and a copy of that transcript is of record.  

A review of the Veteran's Veterans Benefits Management System (VBMS) file reveals an April 2015 statement revoking the power of attorney for Veterans of Foreign Wars of the United States.  A review of the Veteran's Virtual VA claims file reveals the August 2014 Board hearing transcript.  


FINDING OF FACT

No communication received prior to May 11, 2012, can be reasonably construed as a claim, formal or informal, for entitlement to service connection for colon cancer.  


CONCLUSION OF LAW

The criteria for an effective date earlier than May 11, 2012, for the grant of service connection for stage IV colon cancer with metastasis to the mesentery and liver have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a) (West 20014); 38 C.F.R. § 3.159(b) (2014).  Here, the Veteran was provided with VCAA notice in May 2012.  VA's duty to notify has been met. 

VA also has a duty to assist the Veteran in the development of a claim. This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Here, it appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file and the Veteran has not contended otherwise. 

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing in August 2014.  In Bryant v. Shinseki, 23 Vet App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ specifically noted the issue on appeal and explained to the Veteran the evidence necessary to substantiate his claim for an earlier effective date.  As such, the Board finds that the VLJ complied with the aforementioned hearing duties.

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).



Analysis

The Veteran contends that he is entitled to an earlier effective date for the grant of service connection for stage IV colon cancer.  Specifically, the Veteran has asserted that his military separation examination was inadequate and therefore did not detect his colon cancer.  The Veteran contends that he was therefore not afforded the opportunity to file a claim for compensation at the time of his retirement.  The Veteran thus contends that the effective date of his award should be September 30, 2007.  See Board hearing transcript.  

The statute governing effective dates provides that unless specifically provided otherwise, the effective date of an award based on an original claim, a claim to reopen, a claim reopened after final adjudication, or a claim for increase of compensation, dependency and indemnity compensation, or pension shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application therefore.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  For presumptive service connection purposes, the effective date is the date entitlement arose, if the claim is received within one year after separation from active duty; otherwise, the date of receipt of claim, or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(2)(ii).  

Turning to the evidence of record, private treatment records indicate that the Veteran was diagnosed with colorectal cancer on April 6, 2010.  Metastatic colorectal cancer was identified on May 27, 2010.  On May 11, 2012, the Veteran submitted a claim for colon cancer.  An August 2012 statement from a private oncologist concluded, in pertinent part, that the timeline of the Veteran's symptoms and natural history of colon cancer speak to evidence of its presence prior to his discharge from service.  At the August 2014 hearing, the Veteran testified that his symptoms "really didn't present themselves until July of 2008".  

Based on the above, the Board finds that an effective date earlier than May 11, 2012, for the grant of service connection for stage IV colon cancer with metastasis to the mesentery and liver, is not warranted.  

As an initial matter, the Veteran does not contend that he applied for VA disability compensation at the time of separation from service, during the year following separation from service, or at any time prior to May 11, 2012.  Instead, the Veteran contends that he was not afforded the opportunity to apply for VA compensation because his military separation examination failed to detect his colon cancer.  Based on this argument, the Board has considered the doctrine of equitable tolling.  

In the case of Irwin v. Department of Veterans Affairs, 498 U.S. 89, 111 S.Ct. 453, 112 L.Ed.2d 435 (1990), the Supreme Court held that equitable tolling may be applied to toll a statute of limitations "where the claimant has actively pursued his judicial remedies by filing a defective pleading during the statutory period, or where the complainant has been induced or tricked by his adversary's misconduct into allowing the filing deadline to pass."  The Supreme Court held that there is a rebuttable presumption that all federal statutes of limitations contain an implied equitable tolling provision.  Id. 

As it applies to the governing statute in this case, 38 U.S.C.A. § 5110, Andrews (Holly) v. Principi, 351 F.3d 1134, 1137-38 (Fed. Cir. 2003), held that equitable tolling, which may be applied to a statute of limitations, does not apply to section 5110 as it does not contain a statute of limitations but merely prescribes when benefits may begin and provides for an earlier effective date under certain limited circumstances.  

The following year, Barrett v. Principi, 363 F.3d 1316 (2004), expanded equitable tolling to apply not only where the claimant has been "induced or tricked by his adversary's misconduct" but also where his or her "failure to file was the direct result of a mental illness that rendered him or her incapable of 'rational thought or deliberate decision making.'"  As Barrett dealt with the statute of limitation for filing appeals to the Court from decisions of the Board under 38 U.S.C.A. § 7266, it did not reverse Andrews on the point that the effective date limitations prescribed by 38 U.S.C.A. § 5110 are not statutes of limitation.

Therefore, the controlling case law, Andrews (Holly) v. Principi, 351 F.3d 1134 (Fed. Cir. 2003), is that equitable tolling does not apply to 38 U.S.C.A. § 5110.  As the effective date established for the Veteran's entitlement to service connection for colon cancer disease was based on § 5110, the Veteran's equitable tolling argument must fail because he is asking the Board to "waive the express statutory requirements for an earlier effective date," which it cannot do.  See Edwards v. Peake, 22 Vet. App. 29, 36-37 (2008), quoting Andrews, 351 F.3d at 1138.  Thus, the doctrine of equitable tolling is not for application in this case.

In sum, while the Board has considered the Veteran's assertions and medical treatment records, the record simply contains no statement or communication from the Veteran prior to May 11, 2012, that could reasonably constitute a pending claim for service connection for colon cancer.  While the Board is sympathetic to the arguments raised by the Veteran, particularly given his particular medical circumstances, the Board is bound by controlling legal authority governing effective dates.  For all the foregoing reasons, the Board finds that an earlier effective date for the award of service connection for stage IV colon cancer with metastasis to the mesentery and liver is not warranted.


ORDER

Entitlement to an effective date earlier than May 11, 2012, for the grant of service connection for stage IV colon cancer with metastasis to the mesentery and liver, is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


